Exhibit 10.70

 

JPS Industries, Inc.

555 North Pleasantburg Drive, Suite 202

Greenville, South Carolina 29607

 

December 1, 2003

 

Mr. Charles R. Tutterow

 

Dear Mr. Tutterow:

 

We are writing with respect to your employment by JPS Industries, Inc. (the
“Company”) as follows:

 

1. Employment. The Company agrees to employ you, and you agree to be employed by
the Company, commencing on January 1, 2004 (the “Effective Date”) and ending on
December 31, 2006 (unless sooner terminated as hereinafter provided) (the
“Employment Period”), on the terms and subject to the conditions set forth in
this Agreement (the “Agreement”).

 

2. Duties. (a) For the duration of the Employment Period, you shall be employed
as Executive Vice President and Chief Financial Officer of the Company. In such
capacities, you shall serve as one of the senior executive officers of the
Company and shall have the duties and responsibilities prescribed for your
position by the By-laws of the Company, and shall have such other duties and
responsibilities as may from time to time be prescribed by the Chief Executive
Officer and are customarily performed by someone in your position, including,
without limitation, general management and supervision of your staff and general
responsibility for the financial affairs of the Company. In the performance of
your duties, you shall be subject to the supervision and direction of the Chief
Executive Officer.

 

(b) Subject to the terms of your employment hereunder, you shall devote your
full business time to the performance of your duties and responsibilities as
Executive Vice President and Chief Financial Officer of the Company (with
reasonable allowance to be made for civic, charitable and industry obligations
and endeavors, including membership on no more than two (2) business corporation
boards of directors; provided, however, that any such civic, charitable and
industry obligations and endeavors shall not, individually or in the aggregate,
interfere with the proper performance of your duties to the Company or otherwise
violate the Agreement (including, without limitation, paragraph 9 hereof)). You
hereby represent and warrant to the Company that you have no obligations under
any existing employment or service agreement that conflicts with any of your
obligations to the Company under this Agreement.

 

3. Compensation.

 

(a) (i) Base Salary. During the Employment Period, the Company shall pay you,
and you shall accept from the Company for your services, a salary at an initial
rate of

 



--------------------------------------------------------------------------------

Mr. Charles R. Tutterow

December 1, 2003

Page 2

 

$200,000 per annum, subject to increase at the discretion of the Chief Executive
Officer and the Compensation Committee (the “Base Salary”), payable in
accordance with the Company’s policy with respect to the compensation of
executives. Your Base Salary will not be decreased during the Employment Period.

 

(ii) Bonus. In addition to your Base Salary, unless you voluntarily terminate
your employment for other than Good Reason (as hereinafter defined), or are
terminated by the Company for Cause in accordance with the requirements of
paragraph 7(c) hereof (as hereinafter defined), you will be eligible to
participate in the Company’s 2004 Management Incentive Bonus Plan (the “2004
Bonus Plan”) and receive a bonus (the “Incentive Bonus”) based upon the
attainment of the performance goals specified therein in an amount calculated by
the Board (or its designee) which shall be not less than 50% of your Base Salary
($100,000) and shall not exceed 200% of your Base Salary ($400,000). Said
performance goals and measures of their attainment shall be on the same basis as
for the Chief Executive Officer of the Company. The Board shall establish a
performance-based annual bonus program for senior executives of the Company
including you for future fiscal years (a “Future Bonus Plan”) and award you an
annual bonus opportunity thereunder which is not less favorable than the
opportunity provided pursuant to the 2004 Bonus Plan (i.e., at least 50% of your
Base Salary and not more than 200% of your Base Salary) without restricting the
discretion of the Board to set reasonable targets and criteria for such
incentive compensation.

 

(iii) Stock Options and/or grants. The Compensation Committee of the Board will
consider granting you stock options or restricted share grants under the
Company’s 1997 Incentive and Capital Accumulation Plan, as amended (the “1997
Incentive Plan”) in accordance with the terms of such Options as set forth.

 

(iv) Relocation Expenses. In addition to your Base Salary, the Company will
consider reimbursing you for the normal expenses incurred by you in the sale and
purchase of your homes, as well as the cost of packing and moving your household
goods and the additional income required to “gross up” those reimbursements for
income tax purposes.

 

(b) Reimbursement of Expenses. During the Employment Period, you will be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
you in performing your services hereunder in accordance with the policies and
procedures of the Company as in effect from time to time for senior executives;
provided, however that you properly account therefor in accordance with Company
policy. In addition, during the Employment Period, and, in the case of clause
(i) below, until such time as you have permanently relocated your principal
residence to a headquarters location, you will be entitled to receive prompt
reimbursement for (i) commutation expenses between your principle office in
Cornelius, North Carolina and Greenville, South Carolina and lodging and meals
in Greenville and (ii) air travel on behalf of the Company, which may be first
class for flights with a scheduled duration of three (3) hours or longer.

 



--------------------------------------------------------------------------------

Mr. Charles R. Tutterow

December 1, 2003

Page 3

 

4. Vacations. During your employment, you shall be entitled to reasonable
vacations (of not less than four (4) weeks per year) from time to time,
consistent with the needs of the Company’s business and in accordance with the
regular procedures of the Company governing senior executives. You shall also be
entitled to all paid holidays given by the Company to its senior executives.

 

5. Participation in Health and Benefit Plans. You (and, with respect to the
Company’s medical and dental plans, your spouse and dependents, if any, at a
future date) shall be entitled to participate in and to receive benefits under
all the Company’s medical, dental and other employee benefit plans and
arrangements in effect on the date hereof, and you shall also be entitled to
participate in or receive benefits under any pension or retirement plan, savings
plan, or health-and-accident plan made available by the Company in the future to
its senior executives and other key management employees. Participation in all
of said benefits is subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements and
provided that you meet the eligibility requirements thereof.

 

6. Other Offices. You hereby acknowledge and agree that a portion of your
business time will be devoted to the affairs of the subsidiaries and affiliates
of the Company and that, if requested by the Board, during the Employment Period
you will serve as an officer and/or a director of any such subsidiary or
affiliate, all without additional compensation from the Company.

 

7. Termination.

 

(a) Death. Your employment hereunder shall terminate upon your death.

 

(b) Disability. In the event of your permanent disability (as hereinafter
defined) during the Employment Period, the Company shall have the right, upon
written notice to you, to terminate your employment hereunder, effective upon
the giving of such notice. For the purposes hereof, “permanent disability” shall
be defined as any physical or mental disability or incapacity which renders you,
even with reasonable accommodation, incapable of fully performing the services
required of you in accordance with your obligations hereunder for a period of
150 consecutive days or for shorter periods aggregating 150 days during any
period of twelve (12) consecutive months.

 

(c) Cause. The Company may terminate your employment hereunder for “Cause.” For
purposes hereof, termination for “Cause” shall mean termination after one or
more of the following occurrences (with the Chief Executive Officer to first
make a determination as to whether any such matter has occurred):

 

(i) your willful breach of any of the provisions of paragraph 9 hereof;

 



--------------------------------------------------------------------------------

Mr. Charles R. Tutterow

December 1, 2003

Page 4

 

(ii) your commission of an intentional act of fraud, embezzlement or theft or a
material dishonest act against the Company or its affiliates;

 

(iii) your conviction of (or pleading by you of nolo contendere to) any crime
which constitutes a felony or misdemeanor involving moral turpitude or which
might, in the reasonable opinion of the Company, cause embarrassment to the
Company; or

 

(iv) your gross neglect of (or willful failure by you to perform) your duties
and responsibilities in all material respects as set forth in paragraph 2
hereof, if such breach of duty is not cured within 30 days after written notice
thereof to you by the Board.

 

For purposes of clause (iv), no act, or failure to act, on your part shall be
deemed “willful” unless done, or omitted to be done, by you in bad faith and
without reasonable belief that your action, or failure to act, was in the best
interest of the Company.

 

(d) Termination by You. You may terminate your employment hereunder for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean (A) any
material diminution of your duties or status from that provided for in, or any
material limitation of your powers in any respect not contemplated by, paragraph
2 hereof; provided, however that you first deliver written notice thereof to the
Chief Executive Officer and the Company shall have failed to cure such
diminution or limitation within thirty (30) days after receipt of such written
notice; or (B) any material failure by the Company to comply with paragraphs 3
through 5 hereof; provided, however that you first deliver written notice
thereof to the Chief Executive Officer and the Company shall have failed to cure
such failure within ten (10) days after receipt of such written notice; or (C)
your election to terminate your employment following a Change in Control (as
hereinafter defined); provided, however that you first deliver written notice
thereof to the Chief Executive Officer; or (D) reduction in your Base Salary or
target bonus participation level (50%); or (E) you are required to perform your
services hereunder on a regular basis at a location more than sixty (60) miles
from the Greenville, South Carolina, headquarters of the Company or your
principle office in Cornelius, North Carolina.

 

For purposes of this Agreement, a “Change in Control” means the occurrence of
any one of the following events following the Effective Date: (a) any person or
other entity (other than any of the Company’s wholly owned subsidiaries),
including any person as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), becoming the beneficial owner, as
defined in Rule 13d-3 of the Exchange Act, directly or indirectly, of more than
fifty percent (50%) of the total combined voting power of all classes of capital
stock of the Company ordinarily entitled to vote for the election of directors
of the Company, (b) the sale of all or substantially all of the property or
assets of the Company (other than a sale to any one or more of the Company’s
wholly owned subsidiaries), (c) the consolidation or merger of the Company with
another corporation (other than with any of the Company’s wholly owned

 



--------------------------------------------------------------------------------

Mr. Charles R. Tutterow

December 1, 2003

Page 5

 

subsidiaries or in which the Company is the surviving corporation), the
consummation of which would result in the shareholders of the Company
immediately before the occurrence of the consolidation or merger owning, in the
aggregate, less than 50% of the voting stock of the surviving entity immediately
following the occurrence of such consolidation or merger, or (d) a change in the
Board occurring with the result that the members of the Board on the Effective
Date (the “Incumbent Directors”) no longer constitute a majority of such Board;
provided, however that any person becoming a director whose election or
nomination for election was supported by a majority of the Incumbent Directors
(other than you if you are a Director) shall be considered an Incumbent Director
for purposes hereof.

 

(e) Notice. Any termination by the Company pursuant to paragraphs 7(b) or 7(c)
above or by you pursuant to paragraph 7(d) above shall be communicated by
written Notice of Termination to the other party hereto. For the purposes
hereof, a “Notice of Termination” shall mean a notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.

 

(f) Date of Termination. “Date of Termination” shall mean (i) if your employment
is terminated by your death, the date of your death, and (ii) if your employment
is terminated for any other reason, the date on which a Notice of Termination is
given.

 

8. Compensation Upon Termination of Employment or During Disability. Subject to
paragraph 8(e) below:

 

(a) Death. If your employment shall be terminated by reason of your death, the
Company shall pay, to such person as you shall designate in a notice filed with
the Company, or, if no such person shall be designated, to your estate the sum
of (i) an amount equal to any accrued but unpaid Base Salary at the time of your
death and (ii) an amount equal to any accrued but unpaid bonus under the 2004
Bonus Plan or any bonus payable pursuant to any Future Bonus Plans, to the
extent earned but not paid with respect to any year prior to the year in which
your death occurs. In addition, provided that the performance goals established
under the applicable program are met, the Company shall, at such time, pay to
such payee a pro rata portion (based on the number of days worked) of the bonus
payable under the 2004 Bonus Plan or any Future Bonus Plan in effect for the
year in which your death occurs. Furthermore, all stock options that are vested
in accordance with the terms of the 1997 Incentive Plan and related grant
letter(s) controlling such stock options (including, without limitation, the
options described in paragraph 3(a)(iii) above), shall remain exercisable for
one year from the date of your death and your beneficiaries shall receive such
additional benefits as may be provided by the then existing plans, programs
and/or arrangements of the Company. This amount and these benefits shall be
exclusive of and in addition to any payments your widow, beneficiaries or estate
may be entitled to receive pursuant to any pension or employee benefit plan
maintained by the Company. Your designated beneficiary or the executor of your
estate, as the case may be, shall accept the

 



--------------------------------------------------------------------------------

Mr. Charles R. Tutterow

December 1, 2003

Page 6

 

payment provided for in this paragraph 8 in full discharge and release of the
Company of and from any further obligations under this Agreement.

 

(b) Disability. During any period that you fail to perform your duties hereunder
as a result of incapacity due to physical or mental illness, you shall continue
to receive your full Base Salary until your employment is terminated pursuant to
paragraph 7(b) hereof. If your employment is terminated by the Company pursuant
to paragraph 7(b), the Company shall pay any accrued but unpaid bonus under the
2004 Bonus Plan or any bonus payable pursuant to any Future Bonus Plans, to the
extent earned but not paid with respect to any year prior to the year in which
your disability occurs. In addition, provided that the performance goals
established under the applicable program are met, the Company shall, at such
time, pay to you a pro rata portion (based on the number of days worked) of the
bonus payable under the 2004 Bonus Plan or any Future Bonus Plan in effect for
the year in which your disability occurs. Furthermore, you shall retain all
stock options that are vested in accordance with the terms of the 1997 Incentive
Plan and related grant letter(s) controlling such stock options (including,
without limitation, the options described in paragraph 3(a)(iii) above), with
such options remaining exercisable for one year from the date of your disability
and you shall receive such additional benefits as may be provided by the then
existing plans, programs and/or arrangements of the Company. During any such
period and thereafter you shall continue to be subject to the obligations
provided for in paragraph 9 below in accordance with the terms of such paragraph
9.

 

(c) Cause or Other Than Good Reason. If your employment shall be terminated for
Cause or you shall terminate your employment other than for Good Reason, the
Company shall be discharged and released of and from any further obligations
under this Agreement except for any accrued and unpaid Base Salary through the
Date of Termination. Thereafter you shall continue to have the obligations
provided for in paragraph 9 below. Nothing contained herein shall be deemed to
be a waiver by the Company of any rights that it may have against you in respect
of your actions which gave rise to the termination of your employment for Cause
or for any reason other than for Good Reason.

 

(d) Other Than for Cause or For Good Reason. If the Company shall terminate your
employment other than pursuant to paragraphs 7(b) or 7(c) hereof or if you shall
terminate your employment for Good Reason pursuant to paragraph 7(d) hereof,
then:

 

(i) The Company shall continue to pay you your Base Salary without interest for
two years from the Date of Termination, in accordance with normal payroll
practices; provided, however, that in the event of your death prior to the
expiration of payment hereunder, your estate or your beneficiary shall have the
right to elect to receive the remaining amount hereunder in a lump sum payment;
and provided, further, that if you shall terminate your employment by reason of
a Change in Control pursuant to clause (C) of paragraph 7(d) hereof or if you
terminate your employment for Good Reason based on the Company’s breach (and
failure to cure such breach within the ten (10) day cure period) of paragraphs 3
through 5 hereof, you

 



--------------------------------------------------------------------------------

Mr. Charles R. Tutterow

December 1, 2003

Page 7

 

shall have the option to require the Company to pay you the full amount required
by this paragraph 8(d)(i) in one lump sum on the business day immediately
following the Date of Termination;

 

(ii) The Company shall continue to pay you, at the same time payable to other
participants in the 2004 Bonus Plan or any Future Bonus Plan, an amount equal to
the sum of (A) any bonus earned as of the Date of Termination under the 2004
Bonus Plan or any Future Bonus Plan for a fiscal year ending prior to the Date
of Termination but not paid as of such date, (B) a pro rata portion (based on
the number of days worked) of the target bonus payable under the 2004 Bonus Plan
(which target shall be 50% of your Base Salary ($100,000)) or any Future Bonus
Plan in effect for the fiscal year in which your Date of Termination occurs
(determined without regard to whether the performance goals established under
the applicable program are met) and (C) an amount equal to your target bonus
(which target shall be 50% of your Base Salary ($100,000)) under the 2004 Bonus
Plan or any Future Bonus Plan in effect for the fiscal year in which your Date
of Termination occurs (determined without regard to whether the performance
goals established under the applicable program are met), multiplied by two;
provided, however, that if you shall terminate your employment by reason of a
Change in Control pursuant to clause (C) of paragraph 7(d) hereof or if you
terminate your employment for Good Reason based on the Company’s breach (and
failure to cure such breach within the ten (10) day cure period) of paragraphs 3
through 5 hereof, you shall have the option to require the Company to pay you
the full amount required by this paragraph 8(d)(ii) in one lump sum on the
business day immediately following the Date of Termination;

 

(iii) You shall immediately become fully vested in any stock options and/or
restricted share grants previously granted to you hereunder or otherwise, with
such options remaining exercisable for one year from the date of your
termination of employment; and

 

(iv) The Company shall maintain in full force and effect, for your continued
benefit through the later of (A) December 31, 2006 or (B) one year from the Date
of Termination, all employee benefit plans and programs providing medical,
dental and/or life insurance benefits in which you (and, in the case of medical
and dental insurance, your spouse and any future dependents) were entitled to
participate immediately prior to the Date of Termination; provided, however that
your continued participation is possible under the general terms and provisions
of such plans and programs. In the event that your participation in any such
plan or program is barred, the Company shall provide you (and your spouse) with
comparable benefits under a mirror benefit plan. Notwithstanding the above, if
you are employed by a new employer and you (and your spouse) are eligible to and
have elected to receive comparable coverage from such employer (including the
waiver of any pre-existing condition limitation) at a comparable cost to you,
you shall no longer be eligible to receive coverage under this paragraph.

 

(e) Pension Plan. The Company shall take such action necessary to vest any
benefit earned to date under the Company’s defined benefit or defined
contribution plans,

 



--------------------------------------------------------------------------------

Mr. Charles R. Tutterow

December 1, 2003

Page 8

 

regardless of the actual vesting requirements as defined in the plan.
Notwithstanding anything herein to the contrary, if such action violates any law
or ERISA requirement, then such benefit shall be paid in cash over the same term
as determined in (d)(i) or (d)(ii) above.

 

(f) Parachute Payment. Notwithstanding anything herein to the contrary, if any
of the payments or benefits received or to be received by you in connection with
a Change in Control or your termination of employment (whether such payments or
benefits are provided pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
Change in Control or any person affiliated with the Company or such person)
(such payments or benefits being hereinafter referred to as the “Total
Payments”) would be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), then
the payments under this paragraph 8 hereof shall be reduced (by the minimal
amount necessary) so that no portion of the Total Payments is subject to the
Excise Tax.

 

For purposes of determining whether any of the Total Payments will be subject to
the Excise Tax and the amount of such Excise Tax, (i) all of the Total Payments
shall be treated as “parachute payments” (within the meaning of Section
280G(b)(2) of the Code) unless, in the opinion of tax counsel (the “Tax
Counsel”) selected by the Company and reasonably acceptable by you, such
payments or benefits (in whole or in part) do not constitute parachute payments,
including by reason of Section 280G(b)(4)(A) of the Code, (ii) all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax unless, in the opinion of Tax Counsel,
such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered (within the meaning of Section
280G(b)(4)(B) of the Code) in excess of the “base amount” (as defined in Section
280G(b)(3) of the Code) allocable to such payment, or are otherwise not subject
to the Excise Tax, and (iii) the value of any noncash benefits or any deferred
payment or benefit shall be determined by Tax Counsel in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

 

9. Restrictive Covenants and Confidentiality; Injunctive Relief.

 

(a) You agree, as a condition to the performance by the Company of its
obligations hereunder, particularly its obligations under paragraphs 3 through 5
hereof, that from the Effective Date through December 31, 2006 and during the
additional period, if any, extending until the due date of the final payment
owed to you by the Company following any termination of your employment by the
Company other than pursuant to paragraphs 7(b) or 7(c) hereof or by you for Good
Reason pursuant to paragraph 7(d) hereof (but without regard to any election by
you to take any such payment in a lump sum), and, with respect to clauses (i)
and (ii) below but not clause (iii) below, during the further period of six (6)
months following December 31, 2004 or the end of any such additional period, you
shall not, without the prior written approval of the Board, directly or
indirectly through any other person, firm or corporation:

 

(i) Solicit, raid, entice or induce any person, firm or corporation that
presently is or at any time during the term of your employment hereunder shall
be a customer of the Company, or any wholly owned subsidiaries, to become a
customer of any other person, firm or corporation, and you shall not approach
any such person, firm or corporation for such purpose or authorize or knowingly
approve the taking of such actions by any other person;

 



--------------------------------------------------------------------------------

Mr. Charles R. Tutterow

December 1, 2003

Page 9

 

(ii) Solicit, raid, entice or induce any person that presently is or at any time
during the term of your employment hereunder shall be an employee of the
Company, or any wholly owned subsidiaries, to become employed by any person,
firm or corporation, and you shall not approach any such employee for such
purpose or authorize or knowingly approve the taking of such actions by any
other person; or

 

(iii) Engage, participate, make any financial investment in, or become employed
by any person, firm, corporation or other business enterprise in the United
States which is engaged, directly or indirectly, during the Employment Period or
at the time of the termination of your employment, as the case may be, which (x)
engages in the sale of products substantially the same as the products of the
Company and/or any of its subsidiary companies or (y) has substantially the same
customer base for the same products as the Company and/or any of its subsidiary
companies. The foregoing covenant shall not be construed to preclude you from
making any investments in the securities of any company, whether or not engaged
in competition with the Company and/or any of its subsidiary companies, to the
extent that such securities are actively traded on a national securities
exchange or in the over-the-counter market in the United States or any foreign
securities exchange and, after giving effect to such investment, you do not
beneficially own securities representing more than 5% of the combined voting
power of the voting securities of such company; provided, however that nothing
contained in this clause (iii) shall preclude you from continuing to own any
securities that you own as of the date hereof.

 

(b) Recognizing that the knowledge, information and relationship with customers,
suppliers, and agents, and the knowledge of the Company’s and its subsidiary
companies’ business methods, systems, plans and policies which you shall
hereafter establish, receive or obtain as an employee of the Company or its
subsidiary companies, are valuable and unique assets of the respective
businesses of the Company and its subsidiary companies, you agree that, during
and after the term of your employment hereunder, you shall not (otherwise than
pursuant to your duties hereunder) disclose or use, without the prior written
approval of the Board, any such knowledge or information pertaining to the
Company or any of its subsidiary companies, their business, personnel or
policies, to any person, firm, corporation or other entity, for any reason or
purpose whatsoever. The provisions of this paragraph 9 shall not apply to
information which is or shall become generally known to the public or the trade
(except by reason of your breach of your obligations hereunder), information
which is or shall become available in trade or other publications, information
known to you prior to entering the employ of the Company, and information which
you are required to disclose by law or an order of a court of competent
jurisdiction (provided that prior to your disclosure of any such information you
shall

 



--------------------------------------------------------------------------------

Mr. Charles R. Tutterow

December 1, 2003

Page 10

 

provide the Company with reasonable notice and a reasonable opportunity to seek
a protective order to prevent such disclosure).

 

(c) The provisions of paragraphs 9(a) and 9(b) above shall survive the
termination of your employment hereunder, to the extent provided therein.

 

(d) You acknowledge that the services to be rendered by you are of a special,
unique and extraordinary character and, in connection with such services, you
will have access to confidential information vital to the Company’s and its
subsidiary companies’ businesses. By reason of this, you consent and agree that
if you violate any of the provisions of this Agreement with respect to diversion
of the Company’s or its subsidiary companies’ customers or employees,
non-competition or confidentiality, the Company and its subsidiary companies
would sustain irreparable harm and, therefore, in addition to any other remedies
which the Company may have under this Agreement or otherwise, the Company shall
be entitled to an injunction restraining you from committing or continuing any
such violation of this Agreement.

 

10. Deductions and Withholdings. The Company shall be entitled to withhold any
amounts payable under this Agreement on account of payroll taxes and similar
matters as are required by applicable law, rule or regulation of appropriate
governmental authorities.

 

11. Successors; Binding Agreement.

 

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
reasonably satisfactory to you, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms as you
would be entitled to hereunder if you terminated your employment for Good
Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, “Company” shall include any successor to
the Company’s business and/or assets as aforesaid which executes and delivers
the agreement provided for in this paragraph 11 or which otherwise becomes bound
by all the terms and provisions of this Agreement by operation of law.

 

(b) This Agreement and all your rights hereunder shall inure to the benefit of
and be enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amounts would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your devisee,

 



--------------------------------------------------------------------------------

Mr. Charles R. Tutterow

December 1, 2003

Page 11

 

legatee, or other designee or, if there be no such designee, to your estate.
Your obligations hereunder may not be delegated, and except as otherwise
provided herein relating to the designation of a devisee, legatee or other
designee, you may not assign, transfer, pledge, encumber, hypothecate or
otherwise dispose of this Agreement or any of your rights hereunder, and any
such attempted delegation or disposition shall be null and void and without
effect.

 

12. Notice. For purposes of this Agreement, notices and all other communications
provided for shall be in writing and shall be deemed to have been duly given
when delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to you:

 

If to the Company:

 

JPS Industries, Inc.

555 North Pleasantburg Drive, Suite 202

Greenville, South Carolina 29607

Attention: Board of Directors

 

with a copy to:

 

Jones, Day, Reavis & Pogue

3500 SunTrust Plaza

303 Peachtree Street, N.E.

Atlanta, Georgia 30308-3242

ATTN: James H. Landon

 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

13. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by you and by the Company. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement constitutes the complete understanding
between the parties with respect to your employment and supersedes any

 



--------------------------------------------------------------------------------

Mr. Charles R. Tutterow

December 1, 2003

Page 12

 

other prior oral or written agreements, arrangements or understandings between
you and the Company. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. This Agreement
may not be changed or terminated orally but only by an agreement in writing
signed by the parties hereto. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
South Carolina.

 

14. Arbitration. All differences, claims or matters in dispute arising out of
this Agreement, the breach hereof or otherwise arising between the Company or
any of its affiliates and you shall, at the election of either party, by notice
to the other, be submitted to arbitration by the American Arbitration
Association or its successor, in Greenville, South Carolina. Such arbitration
shall be governed by the then existing rules of the American Arbitration
Association and the laws of the State of South Carolina as then in effect. The
expenses, including your reasonable attorneys’ fees, in connection with such
arbitration shall be borne by the Company.

 

15. Validity; Effectiveness. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

 

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 



--------------------------------------------------------------------------------

Mr. Charles R. Tutterow

December 1, 2003

Page 13

 

If the foregoing is satisfactory, please so indicate by signing and returning to
the Company the enclosed copy of this letter whereupon this will constitute our
agreement on the subject.

 

JPS INDUSTRIES, INC. By:  

/s/ Michael L. Fulbright        

   

--------------------------------------------------------------------------------

   

Michael L. Fulbright, President

 

ACCEPTED AND AGREED TO:

/s/ Charles R. Tutterow        

--------------------------------------------------------------------------------

Charles R. Tutterow

 